

	

		II

		109th CONGRESS

		2d Session

		S. 2326

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2006

			Mr. Domenici introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide for immigration reform, and for other

		  purposes.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Welcoming Immigrants to a

			 Secure Homeland Act of 2006 or WISH Act of 2006.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					TITLE I—Improving enforcement

					Subtitle A—Increased enforcement resources and

				penalties

					Sec. 101. Additional worksite enforcement and fraud detection

				agents.

					Sec. 102. Penalties for unauthorized employment and false

				claims of citizenship.

					Sec. 103. Penalties for misusing social security numbers or

				filing false information with the Social Security Administration.

					Subtitle B—Information integrity and security

					Sec. 111. Social security cards.

					Sec. 112. Electronic information.

					Subtitle C—Mandatory electronic employment verification of all

				workers in the United States

					Sec. 121. Employment eligibility verification

				system.

					Sec. 122. Good faith compliance.

					TITLE II—NONIMMIGRANT GUEST WORKERS

					Sec. 201. Nonimmigrant guest worker category.

					Sec. 202. Guest worker program.

					Sec. 203. Special rule for Mexico.

					Sec. 204. Statutory construction.

					Sec. 205. Authorization of appropriations.

					TITLE III—Nonimmigrant guest worker status for unauthorized

				aliens

					Sec. 301. Nonimmigrant guest worker status for unauthorized

				aliens.

					Sec. 302. Statutory construction.

					Sec. 303. Authorization of appropriations.

					TITLE IV—Employment management system

					Sec. 401. Employment management system.

					Sec. 402. Labor investigations and penalties.

					TITLE V—Protection against immigration fraud

					Sec. 501. Grants to support public education and

				training.

					TITLE VI—Highly educated and skilled workers

					Sec. 601. Removal of numerical limitations for nonimmigrants

				with advanced degrees.

					Sec. 602. Aliens not subject to numerical limitations on

				employment-based immigrants.

					Sec. 603. Off-campus work authorization for foreign

				students.

					Sec. 604. Temporary visas for graduating students.

					Sec. 605. Travel authorization.

					Sec. 606. Additional employees and technologies.

					TITLE VII—Travel restrictions for temporary visitors

					Sec. 701. Travel restrictions.

					TITLE VIII—Temporary agricultural workers

					Sec. 801. Sense of the Senate on temporary agricultural

				workers.

				

			IImproving

			 enforcement

			AIncreased

			 enforcement resources and penalties

				101.Additional

			 worksite enforcement and fraud detection agents

					(a)Worksite

			 enforcementDuring each of fiscal years 2007 through 2011, the

			 Secretary of Homeland Security shall, subject to the availability of

			 appropriations for such purpose, increase by not less than 2,000 the number of

			 positions for investigators dedicated to enforcing compliance with sections 274

			 and 274A of the Immigration and Nationality Act (8 U.S.C. 1324 and 1324a) for

			 such fiscal year.

					(b)Fraud

			 detectionDuring each of fiscal years 2007 through 2011, the

			 Secretary of Homeland Security shall, subject to the availability of

			 appropriations for such purpose, increase by not less than 1,000 the number of

			 positions for Immigration Enforcement Agents dedicated to immigration fraud

			 detection for such fiscal year.

					(c)Authorization

			 of appropriationsThere are authorized to be appropriated for

			 each of fiscal years 2007 through 2011 such sums as may be necessary to carry

			 out this section.

					102.Penalties for

			 unauthorized employment and false claims of citizenshipSection 274A of the Immigration and

			 Nationality Act (8 U.S.C. 1324a) is amended—

					(1)in paragraphs

			 (1)(A), (2), and (4) of subsection (a), by striking knowing each

			 place it appears and inserting if the person or entity knows or should

			 have known;

					(2)in subsection

			 (b)(2)—

						(A)by striking

			 The individual and inserting the following:

							

								(A)In

				generalThe individual

								;

				and

						(B)by adding at the

			 end the following:

							

								(B)PenaltiesAny

				individual who falsely represents that the individual is a citizen or national

				of the United States, an alien lawfully admitted for permanent residence, or an

				alien who is authorized by the Attorney General or by the Secretary of Homeland

				Security to be hired, recruited, or referred for such employment for purposes

				of obtaining employment shall, for each such violation, be subject to a fine of

				not more than $5,000 and a term of imprisonment not to exceed 3

				years.

								;

				and

						(3)in subsection

			 (f)(1), by striking $3,000 and inserting

			 $5,000.

					103.Penalties for

			 misusing social security numbers or filing false information with the Social

			 Security Administration

					(a)Misuse of

			 Social Security numbers

						(1)In

			 generalSection 208(a) of the Social Security Act (42 U.S.C.

			 408(a)) is amended—

							(A)in paragraph (7),

			 by adding after subparagraph (C) the following:

								

									(D)with intent to

				deceive, discloses, sells, or transfers his own social security account number,

				assigned to him by the Commissioner of Social Security (in the exercise of the

				Commissioner's authority under section 205(c)(2) to establish and maintain

				records), to any person;

				or;

									;

							(B)in paragraph (8),

			 by adding or at the end; and

							(C)by inserting

			 after paragraph (8) the following:

								

									(9)without lawful

				authority, offers, for a fee, to acquire for any individual, or to assist in

				acquiring for any individual, an additional social security account number or a

				number that purports to be a Social Security account

				number;

									.

							(2)Effective

			 datesParagraphs (7)(D) and (9) of section 208(a) of the Social

			 Security Act, as added by paragraph (1), shall apply with respect to each

			 violation occurring after the date of the enactment of this Act.

						(b)Report on

			 enforcement efforts concerning employers filing false information

			 returnsThe Commissioner of

			 Internal Revenue and the Commissioner of Social Security shall submit an annual

			 report to Congress on efforts taken to identify employers that file incorrect

			 information returns and impose appropriate penalties on such employers.

					BInformation

			 integrity and security

				111.Social

			 security cards

					(a)Machine-readable,

			 tamper-resistant cards

						(1)Issuance

							(A)In

			 generalNot later than 3 months after the date of the enactment

			 of this Act, the Commissioner of Social Security shall initiate a program to

			 develop and issue machine-readable, tamper-resistant social security

			 cards.

							(B)CompletionAs

			 soon as practicable after the date of the enactment of this Act, the

			 Commissioner of Social Security shall—

								(i)only issue

			 machine-readable, tamper-resistant social security cards; and

								(ii)begin a program

			 to replace existing social security cards with machine-readable,

			 tamper-resistant social security cards.

								(2)AmendmentSection

			 205(c)(2)(G) of the Social Security Act (42 U.S.C. 405(c)(2)(G)) is

			 amended—

							(A)by inserting

			 (i) after (G); and

							(B)by striking

			 The social security card shall be made of banknote paper, and

			 inserting the following:

								

									(ii)The social security card shall be

				machine-readable and

				tamper-resistant;

									.

							(3)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary to carry out this subsection and the amendments made

			 by paragraph (2).

						(b)Multiple

			 cardsSection 205(c)(2)(G) of such Act, as amended by subsection

			 (a)(2), is further amended by adding at the end the following:

						

							(iii)The Commissioner of Social

				Security shall not issue a replacement social security card to any individual

				unless the Commissioner of Social Security determines that the purpose for

				requiring the issuance of the replacement document is

				legitimate.

							.

					(c)Report on

			 incorporation of biometric identifiersNot later than 6 months

			 after the date of the enactment of this Act, the Commissioner of Social

			 Security, in cooperation with the Secretary of Homeland Security, shall submit

			 to Congress a report on the viability of using biometric authentication with

			 employment authorization documents.

					(d)Effective

			 dateThe amendments made by subsections (a)(2) and (b) shall take

			 effect 1 year after the date of the enactment of this Act and shall only apply

			 to social security cards issued after such date.

					112.Electronic

			 information

					(a)Confidentiality

						(1)Access to

			 databaseNo officer or employee of any agency or department of

			 the United States, other than individuals responsible for the enforcement of

			 immigration laws or for the evaluation of an employment verification program at

			 the Social Security Administration, the Department of Homeland Security, or the

			 Department of Labor, may have access to any information contained in a database

			 maintained pursuant to the Employment Eligibility Verification System described

			 in section 403 of the Illegal Immigration Reform and Immigrant Responsibility

			 Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1324a note), as amended

			 by section 121 of this Act.

						(2)Protection from

			 unauthorized disclosureInformation contained in a database

			 maintained pursuant to the Employment Eligibility Verification System shall be

			 adequately protected against unauthorized disclosure for other purposes, as

			 provided in regulations established by the Commissioner of Social Security, in

			 consultation with the Secretary of Homeland Security and the Secretary of

			 Labor.

						(b)Improvements to

			 information integrity

						(1)In

			 generalThe Commissioner of Social Security shall identify the

			 sources of false, incorrect, or expired Social Security numbers and take steps

			 to eliminate such numbers from the Social Security system.

						(2)ReportNot

			 later than 6 months after the date of the enactment of this Act, the

			 Commissioner of Social Security shall submit to Congress a report that—

							(A)identifies the

			 sources of false, incorrect, or expired Social Security numbers;

							(B)describes the

			 actions carried out by the Commissioner to identify and eliminate the numbers

			 described in paragraph (1); and

							(C)describes the

			 actions that the Commissioner plans to take to ensure the removal of the

			 numbers described in paragraph (1) from the Social Security system during the

			 1-year period beginning on the date that the report is submitted.

							CMandatory

			 electronic employment verification of all workers in the United States

				121.Employment

			 eligibility verification system

					(a)Renaming of

			 basic pilot programSubtitle A of title IV of the Illegal

			 Immigration Reform and Immigrant Responsibility Act of 1996 (division C of

			 Public Law 104–208; 8 U.S.C. 1324a note) is amended—

						(1)in section

			 401(c)(1), by striking basic pilot program and inserting

			 Employment Eligibility Verification System; and

						(2)in section

			 403(a), by striking (a) and all that follows through

			 agrees to conform and insert the following:

							

								(a)Employment

				eligibility verification systemA person or other entity that

				participates in the Employment Eligibility Verification System shall agree to

				conform

								.

						(b)Mandatory

			 participation

						(1)Large

			 employersBeginning not later than 2 years after the date of the

			 enactment of this Act and notwithstanding any other provision of law, any

			 person or other entity that hires 50 or more individuals for employment in the

			 United States shall participate in the Employment Eligibility Verification

			 System described in section 403 of the Illegal Immigration Reform and Immigrant

			 Responsibility Act, as amended by subsection (a).

						(2)Midsized

			 employersBeginning not later than 4 years after the date of the

			 enactment of this Act and notwithstanding any other provision of law, any

			 person or other entity that hires 25 or more individuals for employment in the

			 United States shall participate in such Employment Eligibility Verification

			 System.

						(3)Small

			 employersBeginning not later than 6 years after the date of the

			 enactment of this Act and notwithstanding any other provision of law, any

			 person or other entity that hires 1 or more individuals for employment in the

			 United States shall participate in such Employment Eligibility Verification

			 System.

						(4)Participation

			 of employers not subject to requirementNothing in this

			 subsection shall be construed to prevent any person or other entity that is not

			 required to participate in such Employment Eligibility Verification System

			 under this subsection from voluntarily participating in such Employment

			 Eligibility Verification System.

						(5)Conforming

			 amendmentSection 402(a) of the Illegal Immigration Reform and

			 Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8

			 U.S.C. 1324a note) is amended in the second sentence by striking the comma

			 after (e) and inserting or section 121(b) of the

			 Welcoming Immigrants to a Secure Homeland Act of 2006,.

						(c)Affordability

			 of systemThe Secretary of Homeland Security shall work in

			 cooperation with the Secretary of Labor and the Commissioner of Social Security

			 to make such Employment Eligibility Verification System affordable to any

			 person or entity that hires individuals for employment in the United

			 States.

					(d)Electronic

			 filingAny employer participating in such Employment Eligibility

			 Verification System may complete and allow for newly hired individuals to

			 complete employment verification documents electronically.

					(e)Report on

			 improvement of employment eligibility verification systemNot

			 later than 1 year after the date of the enactment of this Act, the Secretary of

			 Homeland Security, in cooperation with the Secretary of Labor and the

			 Commissioner of Social Security, shall submit to Congress a report on ways to

			 improve such Employment Eligibility Verification System.

					(f)Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as may be required to carry out such

			 Employment Eligibility Verification System in every State and to allow every

			 employer in the United States to participate.

					122.Good faith

			 complianceAny employer that

			 complies with the requirements of this subtitle, the amendments made by this

			 subtitle, and title IV of the Illegal Immigration Reform and Immigrant

			 Responsibility Act of 1996 (8 U.S.C. 1324a note) has established an affirmative

			 defense that the employer has not violated the employment verification

			 requirements under section 274A of the Immigration and Nationality Act (8

			 U.S.C. 1324a).

				IINONIMMIGRANT

			 GUEST WORKERS

			201.Nonimmigrant

			 guest worker category

				(a)New guest

			 worker categorySection 101(a)(15) of the Immigration and

			 Nationality Act (8 U.S.C. 1101(a)(15)) is amended by adding at the end the

			 following:

					

						(W)an alien having a

				residence in a foreign country who is coming to the United States to perform

				labor or service and who meets the requirements of section

				218A.

						.

				(b)Technical

			 amendmentsSection 101(a)(15) of the Immigration and Nationality

			 Act (8 U.S.C. 1101(a)(15)) is amended—

					(1)in subparagraph

			 (U)(iii), by striking or at the end; and

					(2)in subparagraph

			 (V)(ii)(II), by striking the period at the end and inserting a semicolon and

			 or.

					202.Guest worker

			 program

				(a)In

			 generalChapter 2 of title II of the Immigration and Nationality

			 Act (8 U.S.C. 1101 et seq.) is amended by inserting after section 218 the

			 following new section:

					

						218A.Guest worker

				program

							(a)In

				generalThe Secretary of Homeland Security may grant a temporary

				visa to a nonimmigrant described in section 101(a)(15)(W) who demonstrates an

				intent to perform labor or services in the United States and who meets the

				requirements of this section.

							(b)Requirements

				for admissionIn order to be eligible for nonimmigrant status

				under section 101(a)(15)(W), an alien shall meet the following

				requirements:

								(1)Eligibility to

				workThe alien shall establish that the alien is capable of

				performing the labor or services required for an occupation under section

				101(a)(15)(W).

								(2)Evidence of

				employmentThe alien shall establish that the alien has a job

				offer from an employer that utilizes the Employment Management System described

				in section 218C.

								(3)Application

				feeThe alien shall pay a $250 visa issuance fee in addition to

				the cost of processing and adjudicating such application. Nothing in this

				paragraph shall be construed to affect consular procedures for charging

				reciprocal fees.

								(4)Medical

				examinationThe alien shall undergo a medical examination

				(including a determination of immunization status) at the alien's expense, that

				conforms to generally accepted standards of medical practice.

								(5)Application

				content and waiver

									(A)Application

				formThe Secretary of Homeland Security shall create an

				application form that an alien shall be required to complete as a condition of

				being admitted as a nonimmigrant under section 101(a)(15)(W).

									(B)ContentIn

				addition to any other information that the Secretary determines is required to

				determine an alien's eligibility for admission as a nonimmigrant under section

				101(a)(15)(W), the Secretary shall require an alien to provide information

				concerning the alien's criminal history and gang membership, immigration

				history, and involvement with groups or individuals that have engaged in

				terrorism, genocide, persecution, or who seek the overthrow of the Government

				of the United States.

									(C)Waiver of

				rights

										(i)Authority to

				requestThe Secretary may request that an alien include with the

				application a waiver of rights that states that the alien, in exchange for the

				discretionary benefit of admission as a nonimmigrant under section

				101(a)(15)(W), agrees to waive any right—

											(I)to administrative

				or judicial review or appeal of an immigration officer's determination as to

				the alien's admissibility; or

											(II)to contest any

				removal action, other than on the basis of an application for asylum pursuant

				to the provisions contained in section 208 or 241(b)(3), or under the

				Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or

				Punishment, done at New York December 10, 1984, if such removal action is

				initiated after the termination of the alien's period of authorized admission

				as a nonimmigrant under section 101(a)(15)(W).

											(ii)Refusal to

				waiveThe Secretary may not refuse to grant nonimmigrant status

				under section 101(a)(15)(W) because an alien does not submit the waiver

				described in clause (i).

										(D)KnowledgeThe

				Secretary of Homeland Security shall require an alien to include with the

				application a signed certification in which the alien certifies that the alien

				has read and understood all of the questions and statements on the application

				form, and that the alien certifies under penalty of perjury under the laws of

				the United States that the application, and any evidence submitted with it, are

				all true and correct, and that the applicant authorizes the release of any

				information contained in the application and any attached evidence for law

				enforcement purposes.

									(c)Implementation

				and application time periodsThe Secretary of Homeland Security

				shall ensure that the application process is secure and incorporates antifraud

				protection.

							(d)Admissibility

								(1)In

				generalIn determining an alien's admissibility as a nonimmigrant

				under section 101(a)(15)(W)—

									(A)the Secretary of

				Homeland Security may waive paragraphs (5), (6)(A), (7), or (9)(B) or (C) of

				section 212(a) for conduct that occurred on a date prior to the date of the

				enactment of the Welcoming Immigrants to a Secure Homeland Act of 2006;

									(B)the Secretary of

				Homeland Security may not waive—

										(i)subparagraph (A),

				(B), (C), (E), (G), (H), or (I) of section 212(a)(2) (relating to

				criminals);

										(ii)section

				212(a)(3) (relating to security and related grounds); or

										(iii)subparagraphs

				(A), (C), or (D) of section 212(a)(10) (relating to polygamists, child

				abductors, and illegal voters); and

										(C)for conduct that

				occurred prior to the date that the Welcoming Immigrants to a Secure Homeland

				Act of 2006 was introduced in the Senate, the Secretary of Homeland Security

				may waive the application of any provision of section 212(a) not listed in

				subparagraph (B) on behalf of an individual alien for humanitarian purposes, to

				ensure family unity, or when such waiver is otherwise in the public

				interest.

									(2)ConstructionNo

				provision in paragraph (1) shall be construed as affecting the authority of the

				Secretary of Homeland Security to waive the provisions of section 212(a) under

				any other provision of law.

								(3)Waiver

				feeAn alien who is granted a waiver under subparagraph (1) shall

				pay a $100 fee upon approval of the alien's visa application.

								(4)Renewal of

				authorized admission and subsequent admissionsNotwithstanding

				paragraph (1), an alien seeking renewal of authorized admission or subsequent

				admission as a nonimmigrant under section 101(a)(15)(W) shall establish that

				the alien is not inadmissible under section 212(a).

								(e)Background

				checksThe Secretary of Homeland Security shall not admit, and

				shall not issue a visa to, an alien seeking admission under section

				101(a)(15)(W) until all appropriate background checks, including any that the

				Secretary, in the Secretary's discretion, may require, have been

				completed.

							(f)Duration

								(1)Initial

				admittanceAn alien may be admitted as a nonimmigrant under

				section 101(a)(15)(W) for a period of 3 years.

								(2)Subsequent

				admittance

									(A)Additional

				periodsThe period described in paragraph (1) may be extended for

				2 additional 3-year periods if the alien establishes that the alien is employed

				by an employer that utilizes the Employment Management System described in

				section 218C.

									(B)Renewal

				applicationAn alien admitted as a nonimmigrant under section

				101(a)(15)(W) who is seeking an additional period of admittance shall submit a

				renewal application no more than 90 days and no less than 45 days before the

				end of the alien's 3-year period of admissibility under such section. Such

				application shall include evidence of the alien's employment with an employer

				that utilizes the Employment Management System described in section

				218C.

									(C)FeeAn

				alien shall submit a fee of $100 along with the renewal application described

				in subparagraph (B).

									(3)Requirement to

				return homeUnless an alien is granted a change of status

				pursuant to section 245 (as described in subsection (l)), an alien admitted as

				a nonimmigrant under section 101(a)(15)(W) shall, upon the expiration of a

				period of authorized admittance, leave the United States and be ineligible to

				reenter as an alien under section 101(a)(15)(W) or receive any other

				immigration relief or benefit under this Act or any other law, with the

				exception of section 208 or 241(b)(3) or the Convention Against Torture and

				Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York

				December 10, 1984, until the alien has resided continuously in the alien’s home

				country for a period of not less than 3 years.

								(g)Standards for

				documentation

								(1)In

				generalThe Secretary of Homeland Security shall ensure that the

				documents issued to provide evidence of nonimmigrant status under section

				101(a)(15)(W) are machine-readable and tamper-resistant, and allow for

				biometric authentication. The Secretary of Homeland Security is authorized to

				incorporate integrated-circuit technology into such documents.

								(2)ConsultationThe

				Secretary of Homeland Security shall consult with the head of the Forensic

				Document Laboratory and such other Federal agencies as may be appropriate in

				designing the document.

								(3)Use of

				documentationThe document may serve as a travel, entry, and work

				authorization document during the period that the document is valid.

								(h)Failure to

				depart

								(1)Inadmissibility

				for failure to departSubject to paragraph (2), an alien admitted

				as a nonimmigrant under section 101(a)(15)(W) who fails to depart the United

				States prior to the date that is 10 days after the date that the alien's

				authorized period of admission under this section ends is not eligible for and

				may not receive any immigration relief or benefit under this Act or any other

				law for a period of 10 years.

								(2)ExceptionThe

				prohibition in paragraph (1) may not be applied to prohibit the admission of an

				alien under section 208 or 241(b)(3), or the Convention Against Torture and

				Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York

				December 10, 1984.

								(i)Family

				members

								(1)In

				generalThe spouse or child of an alien admitted as a

				nonimmigrant under section 101(a)(15)(W) may be admitted to the United

				States—

									(A)as a nonimmigrant

				for the same amount of time, and on the same terms and conditions, as the alien

				admitted as a nonimmigrant under section 101(a)(15)(W); or

									(B)under any other

				provision of law, if such family member is otherwise eligible for

				admission.

									(2)Application

				feeThe spouse or child of an alien admitted as a nonimmigrant

				under section 101(a)(15)(W) who is seeking to be admitted pursuant to this

				subsection shall submit, in addition to any other fee authorized by law, an

				additional fee of $100.

								(j)Travel outside

				the United States

								(1)In

				generalAn alien admitted as a nonimmigrant under section

				101(a)(15)(W) and the spouse or child of such alien admitted pursuant to

				subsection (i)—

									(A)may travel

				outside of the United States; and

									(B)may be readmitted

				to the United States without having to obtain a new visa if the period of

				authorized admission under section 101(a)(15)(W) has not expired.

									(2)Effect on

				period of authorized admissionTime spent outside the United

				States under paragraph (1) may not extend the period of authorized admission in

				the United States permitted for an alien admitted under section 101(a)(15)(W)

				or for the spouse or child of such alien admitted under subsection (i).

								(k)Employment

								(1)PortabilityAn

				alien admitted as a nonimmigrant under section 101(a)(15)(W) may be employed by

				any United States employer that utilizes the Employment Management System

				described in section 218C.

								(2)Continuous

				employment

									(A)Requirement for

				employmentAn alien admitted under section 101(a)(15)(W) shall be

				employed while in the United States. An alien who fails to be employed for 30

				consecutive days is ineligible for employment in the United States unless the

				alien departs the United States and thereafter provides evidence of an offer of

				employment with any United States employer that utilizes the Employment

				Management System described in section 218C.

									(B)WaiverThe

				Secretary of Homeland Security may, in the Secretary's sole and unreviewable

				discretion, waive the application of subparagraph (A) for an alien and

				authorize the alien for employment without requiring the alien to depart the

				United States.

									(l)Adjustment of

				status to lawful permanent resident

								(1)EligibilityAn

				alien admitted as a nonimmigrant under section 101(a)(15)(W) shall be eligible

				for an adjustment of status pursuant to section 245 after such alien has

				completed a period of employment in the United States of not less than 6

				years.

								(2)Family

				eligibilityThe spouse or child of an alien granted an adjustment

				of status as described in paragraph (1) shall be eligible as a derivative

				beneficiary for adjustment of status.

								(m)Numerical

				limit

								(1)In

				generalSubject to paragraph (2), the Secretary of Homeland

				Security may not admit more than 500,000 aliens as nonimmigrants pursuant to

				section 101(a)(15)(W) during a fiscal year.

								(2)Authority to

				increase limitationThe Secretary of Homeland Security may waive

				the numerical limitation described in paragraph (1) for a fiscal year if the

				Secretary determines that businesses in the United States would benefit from

				such

				waiver.

								.

				(b)Initial receipt

			 of applicationsThe Secretary of Homeland Security shall begin

			 accepting applications for nonimmigrant status under section 101(a)(15)(W) of

			 the Immigration and Nationality Act, as added by section 201, not later than 6

			 months after the date of the enactment of this Act.

				(c)Conforming

			 amendmentSection 248(1) of

			 the Immigration and Nationality Act (8 U.S.C. 1258(1)) is amended by striking

			 or (S) and inserting (S), or (W).

				203.Special rule

			 for Mexico

				(a)In

			 generalNo alien who is a citizen or national of Mexico shall be

			 eligible for status as a nonimmigrant under section 101(a)(15)(W) of the

			 Immigration and Nationality Act, as added by section 201, a change of status

			 under section 218B of the Immigration and Nationality Act, as added by section

			 301, an exemption from numerical limitations under section 201(b)(1)(F) of the

			 Immigration and Nationality Act, as added by section 602, or for an immigration

			 benefit described in section 603, 604, or 605 until the date that Government of

			 Mexico enters into a bilateral agreement with the Government of the United

			 States, as described in subsection (b).

				(b)Requirements

			 for bilateral agreementThe bilateral agreement referred to in

			 subsection (a) shall require the Government of Mexico—

					(1)to accept the

			 return of a citizen or national of Mexico who is ordered removed from the

			 United States not later than 5 days after such order is issued;

					(2)to cooperate with

			 the Government of the United States—

						(A)to identify,

			 track, and reduce—

							(i)gang membership

			 and violence in the United States and Mexico;

							(ii)human

			 trafficking and smuggling between the United States and Mexico; and

							(iii)drug

			 trafficking and smuggling between the United States and Mexico; and

							(B)to control

			 illegal immigration from Mexico into the United States;

						(3)to provide the

			 Government of the United States with—

						(A)the passport

			 information and criminal record of any citizen or national of Mexico who is

			 seeking admission to the United States or is present in the United States;

			 and

						(B)admission and

			 entry data maintained by the Government of Mexico to facilitate the entry-exit

			 data systems maintained by the United States; and

						(4)to carry out

			 activities to educate citizens and nationals of Mexico regarding eligibility

			 for status as a nonimmigrant under section 101(a)(15)(W) of the Immigration and

			 Nationality Act, as added by section 201, or a change of status under section

			 218B of the Immigration and Nationality Act, as added by section 301 of this

			 Act, to ensure that such citizens and nationals are not exploited while working

			 in the United States.

					(c)Annual

			 reportNot later than 180 days after the date of the enactment of

			 this Act, and annually thereafter, the Secretary of Homeland Security shall

			 submit to Congress a report on the bilateral agreement described in this

			 section and the activities of the Government of Mexico to carry out such

			 agreement.

				204.Statutory

			 constructionNothing in this

			 title, or any amendment made by this title, shall be construed to create any

			 substantive or procedural right or benefit that is legally enforceable by any

			 party against the United States or its agencies or officers or any other

			 person.

			205.Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as may be necessary for facilities,

			 personnel (including consular officers), training, technology and processing

			 necessary to carry out the amendments made by this title.

			IIINonimmigrant

			 guest worker status for unauthorized aliens

			301.Nonimmigrant

			 guest worker status for unauthorized aliens

				(a)In

			 generalThe Immigration and

			 Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after section

			 218A, as added by section 202, the following new section:

					

						218B.Change of

				status of unauthorized aliens

							(a)In

				generalThe Secretary of Homeland Security shall grant

				nonimmigrant status under section 101(a)(15)(W) to an alien who is in the

				United States illegally if such alien meets the requirements of this

				section.

							(b)General

				requirementsAn alien may be eligible for a change of status

				under this section if the alien meets the following requirements:

								(1)PresenceAn

				alien must establish that the alien was physically present in the United States

				prior to the date of introduction of the Welcoming Immigrants to a Secure

				Homeland Act of 2006 in the Senate and was not legally present in the United

				States under any classification set forth in section 101(a)(15) on that

				date.

								(2)EmploymentAn

				alien must establish that the alien was employed in the United States prior to

				the date of introduction of such Act in the Senate, and has not been unemployed

				in the United States for 30 or more consecutive days since that date.

								(3)Medical

				examinationAn alien shall, at the alien's expense, undergo a

				medical examination (including a determination of immunization status) that

				conforms to generally accepted professional standards of medical

				practice.

								(c)Application

				content and waiver

								(1)Application

				formThe Secretary of Homeland Security shall create an

				application form that an alien shall be required to complete as a condition of

				obtaining a change of status under this section.

								(2)ContentIn

				addition to any other information that the Secretary determines is required to

				determine an alien's eligibility for a change of status under this section, the

				Secretary shall require that the alien—

									(A)provide answers

				to questions concerning the alien's criminal history and gang membership,

				immigration history, and involvement with groups or individuals that have

				engaged in terrorism, genocide, persecution, or who seek the overthrow of the

				Government of the United States;

									(B)provide any

				Social Security account number or card in the possession of the alien or relied

				upon by the alien; and

									(C)provide any false

				or fraudulent documents in the alien's possession.

									(3)Waiver of

				rights

									(A)Authority to

				requestThe Secretary may request that an alien include with the

				application a waiver of rights that states that the alien, in exchange for the

				discretionary benefit of obtaining a change of status under this section,

				agrees to waive any right—

										(i)to administrative

				or judicial review or appeal of an immigration officer's determination as to

				the alien's admissibility; or

										(ii)to contest any

				removal action, other than on the basis of an application for asylum pursuant

				to the provisions contained in section 208 or 241(b)(3), or under the

				Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or

				Punishment, done at New York December 10, 1984, if such removal action is

				initiated after the termination of the alien's period of authorized admission

				as a nonimmigrant under section 101(a)(15)(W).

										(B)Refusal to

				waiveThe Secretary may not refuse to grant nonimmigrant status

				under section 101(a)(15)(W) because an alien does not submit the waiver

				described in subparagraph (A).

									(C)KnowledgeThe

				Secretary of Homeland Security shall require an alien to include with the

				application a signed certification in which the alien certifies that the alien

				has read and understood all of the questions, statements, and terms of the

				application form, and that the alien certifies under penalty of perjury under

				the laws of the United States that the application, and any evidence submitted

				with it, are all true and correct, and that the applicant authorizes the

				release of any information contained in the application and any attached

				evidence for law enforcement purposes.

									(4)Application fee

				and fines

									(A)Requirement to

				payAn alien applying for a change of status under this section

				shall pay—

										(i)a

				$250 visa issuance fee in addition to the cost of processing and adjudicating

				such application; and

										(ii)a fine of

				$1000.

										(B)ConstructionNothing

				in this paragraph shall be construed to affect consular procedures for charging

				reciprocal fees.

									(d)Admissibility

								(1)In

				generalIn determining an alien's eligibility for a change of

				status under this section—

									(A)the alien shall

				establish that the alien—

										(i)except as

				provided as in subparagraph (B), is admissible to the United States; and

										(ii)has not assisted

				in the persecution of any person or persons on account of race, religion,

				nationality, membership in a particular social group, or political

				opinion;

										(B)paragraphs (5),

				(6)(A), and (7) of section 212(a) shall not apply to the admissibility of such

				alien;

									(C)the Secretary of

				Homeland Security may waive any other provision of section 212(a), or a ground

				of ineligibility under paragraph (4), in the case of individual aliens for

				humanitarian purposes, to assure family unity, or when it is otherwise in the

				public interest.

									(2)Waiver

				feeAn alien who is granted a waiver under subparagraph (C) shall

				pay a $100 fee upon approval of the alien’s visa application.

								(e)IneligibleAn

				alien is ineligible for the change of status provided by this section if the

				alien—

								(1)is subject to a

				final order or removal under section 240;

								(2)failed to depart

				the United States during the period of a voluntary departure order under

				section 240B;

								(3)has been issued a

				Notice to Appear under section 239, unless the sole acts of conduct alleged to

				be in violation of the law are that the alien is removable under section

				237(a)(1)(C) or is inadmissible under section 212(a)(6)(A);

								(4)fails to comply

				with any request for information made by the Secretary of Homeland

				Security;

								(5)commits an act

				that makes the alien removable from the United States.

								(f)Implementation

				and application time periods

								(1)In

				generalThe Secretary of Homeland Security shall ensure that the

				application process for an adjustment of status under this section is secure

				and incorporates antifraud protection.

								(2)ApplicationAn

				alien must submit an initial application for a change of status under this

				section not later than 3 years after the date of the enactment of the Welcoming

				Immigrants to a Secure Homeland Act of 2006. An alien that fails to comply with

				this requirement is ineligible for a change of status under this

				section.

								(3)Completion of

				processingThe Secretary of Homeland Security shall ensure that

				all applications for a change of status under this section are processed not

				later than 3 years after the date of the application.

								(4)LocationAn

				alien applying for a change of status under this section need not depart the

				United States in order to apply for such a change of status.

								(g)Failure to

				actAn alien unlawfully in the United States who fails to apply

				for a change of status pursuant to this section or fails to depart from the

				United States prior to the date that is 6 years after the date of the enactment

				of the Welcoming Immigrants to a Secure Homeland Act of 2006 is not eligible

				and may not apply for or receive any immigration relief or benefit under this

				Act or any other law, with the exception of section 208 or 241(b)(3) or the

				Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or

				Punishment, done at New York December 10, 1984.

							(h)Security and

				law enforcement background checks

								(1)Biometric

				dataAn alien may not be granted a change of status under this

				section unless the alien submits biometric data in accordance with procedures

				established by the Secretary of Homeland Security.

								(2)Background

				checksThe Secretary of Homeland Security may not grant a change

				of status under this section until all appropriate background checks, including

				any that the Secretary, in the Secretary's discretion may require, are

				completed to the satisfaction of the Secretary of Homeland Security.

								(i)Duration,

				extension, and reentry

								(1)Duration and

				extensionThe period of authorized admission for an alien granted

				a change of status under this section shall be 3 years, and may be extended for

				2 additional 3-year periods if the alien establishes that the alien has a job

				with an employer that utilizes the Employment Management System described in

				section 218C.

								(2)Application for

				extension

									(A)In

				generalAn alien granted a change of status for a 3-year period

				under this section who is seeking an extension of such status shall submit an

				application for such extension no more than 90 days and no less than 45 days

				before the end of such 3-year period. The application shall provide evidence of

				employment with an employer that utilizes the Employment Management System

				described in section 218C.

									(B)FeeAn

				alien who submits an application for an extension described in subparagraph

				(A), shall pay a $100 fee with such application.

									(3)ReentryUnless

				an alien is granted a change of status or adjustment of status pursuant to

				subsection (n), an alien granted a change of status pursuant to this section

				shall, upon the expiration of the time period for authorized admission under

				this section, leave the United States and be ineligible to reenter the United

				States as a nonimmigrant under section 101(a)(15)(W), or receive any other

				immigration relief or benefit under this Act or any other law, with the

				exception of section 208 or 241(b)(3) or the Convention Against Torture and

				Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York

				December 10, 1984, until the alien has resided continuously in the alien’s home

				country for a period of not less than 3 years.

								(j)Standards for

				documentation

								(1)In

				generalThe Secretary of Homeland Security shall ensure that the

				document issued to provide evidence of status under this section shall be

				machine-readable, tamper-resistant, and allow for biometric authentication. The

				Secretary of Homeland Security is authorized to incorporate integrated-circuit

				technology into the document.

								(2)ConsultationThe

				Secretary of Homeland Security shall consult with the head of the Forensic

				Document Laboratory and such other Federal agencies as may be appropriate in

				designing the document.

								(3)Use of

				documentThe document may serve as a travel, entry, and work

				authorization document during the period of its validity.

								(k)Failure to

				depart

								(1)Inadmissability

				for failure to departSubject to paragraph (2), an alien who

				fails to depart the United States prior to the date that is 10 days after the

				date that the alien's authorized period of admission under this section ends is

				not eligible for and may not apply for or receive any immigration relief or

				benefit under this Act or any other law for a period of 10 years.

								(2)ExceptionThe

				prohibition in paragraph (1) may not be applied to prohibit the admission of an

				alien under section 208 or 241(b)(3) of the Convention Against Torture and

				Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York,

				December 10, 1984.

								(l)Travel outside

				the United States

								(1)In

				generalAn alien granted a change of status under this section

				and the spouse or child of such alien admitted pursuant to subsection

				(o)—

									(A)may travel

				outside of the United States; and

									(B)may be readmitted

				without having to obtain a new visa if the period of authorized admission under

				this section has not expired.

									(2)Effect on

				period of authorized admissionTime spent outside the United

				States under paragraph (1) may not extend the period of authorized admission in

				the United States permitted for an alien under this section or for the spouse

				or child of such alien admitted under subsection (o).

								(m)Employment

								(1)In

				generalAn alien granted a change of status under this section

				shall be employed by an employer that utilizes the Employment Management System

				described in section 218C not more than 3 months after the date the alien

				applies for a change of status under this section.

								(2)Liability for

				penalties or feesThe employer of an alien granted a change of

				status under this section shall not be liable for any civil or criminal

				penalties or fees for hiring the alien prior to such change of status if the

				employer begins to utilize such Employment Management System pursuant to this

				subsection.

								(3)PortabilityAn

				alien may be employed by any other United States employer who utilizes the

				Employment Management System established by section 218C.

								(4)Continuous

				employment

									(A)Requirement for

				employmentAn alien granted a change of status under this section

				who fails to be employed for 30 consecutive days is ineligible for reentry or

				employment in the United States unless the alien departs the United States and

				is admitted for reentry under a provision of this Act or any other provision of

				law.

									(B)WaiverThe

				Secretary of Homeland Security may, in the Secretary's sole and unreviewable

				discretion, waive the application of subparagraph (A) for an alien and

				authorize the alien for employment without requiring the alien to depart the

				United States.

									(n)Limitation on

				change of status or adjustment of status

								(1)In

				generalAn alien described in paragraph (2) may apply for a visa,

				an adjustment of status, or other immigration benefit, other than for

				adjustment of status to lawful permanent resident, after the alien has resided

				lawfully in the United States pursuant to a change of status granted as

				described in this section for a period of not less than 5 years, but such

				application shall not be granted until the alien has returned to the alien’s

				home country.

								(2)Requirements to

				applyAn alien described in this paragraph is an alien

				who—

									(A)has been granted

				a change of status under this section; and

									(B)during the 5-year

				period ending on the date of the enactment of the Welcoming Immigrants to a

				Secure Homeland Act of 2006—

										(i)was physically

				present in the United States; and

										(ii)unemployed for

				no more than 30 consecutive days.

										(o)Family

				members

								(1)In

				generalThe spouse or child of an alien admitted as a

				nonimmigrant under this section may be admitted to the United States—

									(A)as a nonimmigrant

				for the same amount of time, and on the same terms and conditions, as the alien

				granted a change of status under this section; or

									(B)under any other

				provision of law, if such family member is otherwise eligible for

				admission.

									(2)Application

				feeThe spouse or child of an alien admitted under this section

				who is seeking to be admitted pursuant to this subsection shall submit, in

				addition to any other fee authorized by law, an additional fee of $100.

								(p)Numerical

				limitThere shall be no numerical limitation on the number of

				aliens granted a change of status under this section.

							(q)Penalties for

				false statements

								(1)Criminal

				penalty

									(A)ViolationIt

				shall be unlawful for any person—

										(i)to file or assist

				in filing an application for a change of status under this section and

				knowingly or willfully falsify, misrepresent, conceal, or cover up a material

				fact or make any false, fictitious, or fraudulent statements or

				representations, or make or use any false writing or document knowing the same

				to contain any false, fictitious, or fraudulent statement or entry; or

										(ii)to create or

				supply a false writing or document for use in making such an

				application.

										(B)PenaltyAny

				person who violates subparagraph (A) shall be fined in accordance with title

				18, United States Code, imprisoned not more than 5 years, or both.

									(2)InadmissibilityAn

				alien who is convicted of a crime under paragraph (1) shall be considered to be

				inadmissible to the United States on the ground described in section

				212(a)(6)(C)(i).

								.

				(b)Initial receipt

			 of applicationsThe Secretary of Homeland Security shall begin

			 accepting applications for a change of status under section 218B of the

			 Immigration and Nationality Act, as added by subsection (a), not later than 6

			 months after the date of the enactment of this Act.

				302.Statutory

			 constructionNothing in this

			 title, or any amendment made by this title, shall be construed to create any

			 substantive or procedural right or benefit that is legally enforceable by any

			 party against the United States or its agencies or officers or any other

			 person.

			303.Authorization

			 of appropriationsThere is

			 authorized to be appropriated such sums as may be necessary for facilities,

			 personnel (including consular officers), training, technology, and processing

			 necessary to carry out the amendments made by this title.

			IVEmployment

			 management system

			401.Employment

			 management systemThe

			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting

			 after section 218B, as added by section 301, the following new section:

				

					218C.Employment

				management system

						(a)Establishment

							(1)PurposeThe

				Secretary of Homeland Security, in consultation with the Secretary of Labor,

				the Secretary of State, and the Commissioner of Social Security, shall develop

				and implement a program to authorize, manage, and track the employment of

				aliens described in section 218A or 218B.

							(2)ScheduleThe

				program required by subsection (a) shall commence prior to any alien being

				admitted as a nonimmigrant under section 101(a)(15)(W) pursuant to section 218A

				or granted a change of status under section 218B.

							(3)RequirementsThe

				program required by this subsection shall—

								(A)enable an

				employer seeking to hire an alien described in section 218A or 218B to apply

				for authorization to employ such alien;

								(B)be interoperable

				with Social Security databases and shall provide a means of immediately

				verifying the identity and employment authorization of an alien described in

				section 218A or 218B;

								(C)require an

				employer to utilize readers, scanners, or other affordable technology at the

				location of employment or at a nearby Federal facility to transmit the

				biometric and biographic information contained in the alien's evidence of

				status to the Secretary of Homeland Security;

								(D)require an

				employer that employs an alien described in section 218A or 218B to notify the

				Secretary not more than 5 business days after the date of the termination of

				the alien's employment and prohibit such an employer from hiring another such

				alien for such employment until the employer provides such notice; and

								(E)collects

				sufficient information from employers to enable the Secretary of Homeland

				Security to identify—

									(i)whether an alien

				described in section 218A or 218B is employed;

									(ii)an employer who

				has hired an alien described in section 218A or 218B;

									(iii)the number of

				aliens described in section 218A or 218B that are employed by an employer;

				and

									(iv)the occupation,

				industry and length of time that an alien described in section 218A or 218B has

				been employed in the United States.

									(b)Application to

				employ aliens described in section 218A or

				218B

							(1)Requirement for

				applicationAn employer shall submit to the Secretary of Homeland

				Security an application to request an authorization to employ aliens described

				in section 218A or 218B. Such application shall—

								(A)establish that

				such aliens will be employed by a legitimate company;

								(B)include an

				attestation that the employer will comply with the terms of the program

				required by subsection (a) and with all other applicable Federal, State, and

				local laws and regulations, including provisions to protect employees;

				and

								(C)include the

				number of such aliens the employer is seeking to employ.

								(2)Form of

				applicationThe Secretary shall permit an employer to submit the

				application described in paragraph (1) in a written or electronic form.

							(c)Protection of

				United States workersAn employer may not hire an alien described

				in section 218A or 218B for a vacancy unless the employer submits an

				attestation to the Secretary of Homeland Security that—

							(1)the employer has

				advertised the position in a national, electronic job registry maintained by

				the Secretary of Labor for not less than 30 days;

							(2)the employer has

				offered the position to any eligible United States worker who applies and is

				equally or better qualified for the vacancy for which such an alien is sought

				and who will be available at the time and place of need, and the employer will

				maintain records for not less than 1 year that describe the reason that a

				United States worker who applied for such vacancy was not hired;

							(3)the employer

				shall comply with the terms of the program required by subsection (a),

				including the terms of any temporary worker monitoring program established by

				the Secretary of Homeland Security;

							(4)an alien hired

				for the vacancy shall be paid not less than the greater of—

								(A)the hourly wage

				prescribed under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29

				U.S.C. 206(a)(1)); or

								(B)the applicable

				State minimum wage;

								(5)the employer will

				pay such alien in a timely manner and accurately maintain all payroll records

				for such alien; and

							(6)the employment of

				such alien shall not adversely affect the working conditions of other similarly

				employed United States workers.

							(d)ApprovalAfter

				determining that there are no United States workers who are qualified and

				willing to obtain the employment for which the employer is seeking an alien

				described in section 218A or 218B, the Secretary of Homeland Security may

				approve the application submitted by the employer under subsection (b). Such

				approval shall be valid for a 10-year period unless the employer violates a

				term of this section, in which case the Secretary may, in the discretion of the

				Secretary, revoke the approval.

						(e)PenaltiesAn

				employer who employs an alien described in section 218A or 218B without

				obtaining authorization from the Secretary of Homeland Security pursuant to

				this section is subject to—

							(1)the same

				penalties and provisions as an employer who violates paragraph (1)(A) or (2) of

				section 274(a); and

							(2)any penalties

				prescribed by the Secretary of Homeland Security by regulation, which may

				include monetary penalties and ineligibility to employ an alien described in

				section 218A or

				218B.

							.

			402.Labor

			 investigations and penalties

				(a)In

			 generalThe Secretary of Homeland Security, in cooperation with

			 the Secretary of Labor, shall conduct random audits of employers who employ

			 aliens described under section 218A or 218B of the Immigration and Nationality

			 Act, as added by section 202 and 301, respectively.

				(b)PenaltiesThe

			 Secretary of Homeland Security shall establish penalties, which may include

			 ineligibility to employ an alien described in section 218A or 218B of the

			 Immigration and Nationality Act, as added by section 202 and 301, respectively,

			 for employers who fail to comply with section 218C of such Act, as added by

			 section 401 of this Act, and shall establish protections for aliens who report

			 employers who fail to comply with such section 218C.

				VProtection

			 against immigration fraud

			501.Grants to

			 support public education and training

				(a)PurposeThe

			 purpose of this title is to provide grants to nonprofit entities, immigrant

			 communities, and other interested entities to provide education and training to

			 appropriate individuals regarding the changes to immigration law made by this

			 Act, and the amendments made by this Act, and to provide support to such

			 entities.

				(b)AuthorityThe

			 head of the Office of Justice Programs of the Department of Justice is

			 authorized to award grants to nonprofit entities, immigrant communities, and

			 other interested entities for the purposes described in subsection (c).

				(c)Use of

			 grantsThe grants awarded under this section shall be used to

			 fund public education, training, technical assistance, government liaisons, and

			 related costs (including personnel and equipment) incurred by nonprofit

			 entities that provide services to aliens who may be effected by the changes in

			 immigration law made by this Act, and the amendments made by this Act, and to

			 educate, train and support nonprofit organizations, immigrant communities, and

			 other interested parties regarding such changes. Such grants shall be used for

			 educating—

					(1)immigrant

			 communities and other interested entities on the individuals and organizations

			 that can provide authorized legal representation in immigration matters under

			 regulations prescribed by the Secretary of Homeland Security, and on the

			 dangers of securing legal advice and assistance from a person who is not

			 authorized to provide legal representation in immigration matters;

					(2)interested

			 entities on the requirements for obtaining nonprofit recognition and

			 accreditation to represent immigrants under regulations prescribed by the

			 Secretary of Homeland Security, and providing nonprofit agencies with training

			 and technical assistance on the recognition and accreditation process;

			 and

					(3)nonprofit

			 organizations, immigrant communities and other interested entities on the

			 process for obtaining benefits under this Act, and the amendments made by this

			 Act, and the availability of authorized legal representation for low-income

			 persons who may qualify for benefits under this Act.

					(d)In

			 generalThe head of the Office of Justice Programs shall ensure,

			 to the extent possible, that the entities awarded grants under this section

			 shall serve geographically diverse locations and ethnically diverse populations

			 who may qualify for benefits under the Act or the amendments made by this

			 Act.

				(e)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Office of Justice Programs at the Department of Justice $10,000,000 to carry

			 out this section for each of fiscal years 2007 through 2011.

				VIHighly educated

			 and skilled workers

			601.Removal of

			 numerical limitations for nonimmigrants with advanced degrees

				(a)In

			 generalSection 214(g)(5)(C)

			 of the Immigration and Nationality Act (8 U.S.C. 1184(g)(5)(C)) is amended by

			 striking , until the number of aliens who are exempted from such

			 numerical limitation during such year exceeds 20,000.

				(b)ApplicabilityThe

			 amendment made by subsection (a) shall apply to an alien who—

					(1)has submitted an

			 application for a visa that is pending on the date of the enactment of this

			 Act; or

					(2)files such an

			 application on or after such date.

					602.Aliens not

			 subject to numerical limitations on employment-based immigrants

				(a)In

			 generalSection 201(b)(1) of the Immigration and Nationality Act

			 (8 U.S.C. 1151(b)(1)) is amended by adding at the end the following:

					

						(F)Aliens who have

				earned an advanced degree in science, technology, engineering, or math from an

				accredited university in the United States and have been working in a related

				field in the United States under a nonimmigrant visa during the 3-year period

				preceding their application for an immigrant visa under section 203(b).

						(G)Aliens described

				in subparagraph (A) or (B) of section 203(b)(1) or who have received a national

				interest waiver under section 203(b)(2)(B).

						(H)The spouse and

				child of an alien who is admitted as an employment-based immigrant under

				section

				203(b).

						.

				(b)ApplicabilityThe

			 amendment made by subsection (a) shall apply to an alien who—

					(1)has submitted an

			 application for a visa that is pending on the date of the enactment of this

			 Act; or

					(2)files such an

			 application on or after such date.

					603.Off-campus

			 work authorization for foreign students

				(a)In

			 generalAliens admitted as nonimmigrant students described in

			 section 101(a)(15)(F) of the Immigration and Nationality Act (8 U.S.C.

			 1101(a)(15)(F)) may be employed in an off-campus position unrelated to the

			 alien's field of study if—

					(1)the alien has

			 enrolled full time at the educational institution and is maintaining good

			 academic standing;

					(2)the employer

			 provides the educational institution and the Secretary of Labor with an

			 attestation that the employer—

						(A)has attempted to

			 recruit a citizen of the United States to fill such position for a period of

			 not less than 3 months recruiting United States; and

						(B)will pay the

			 alien and other similarly situated workers at a rate equal to not less than the

			 greater of—

							(i)the

			 actual wage level for the occupation at the place of employment; or

							(ii)the prevailing

			 wage level for the occupation in the area of employment; and

							(3)the alien will

			 not be employed more than—

						(A)20 hours per week

			 during the academic term; or

						(B)40 hours per week

			 during vacation periods and between academic terms.

						(b)DisqualificationIf

			 the Secretary of Labor determines that an employer has provided an attestation

			 under subsection (a)(2) that is materially false or has failed to pay wages in

			 accordance with the attestation, the employer, after notice and opportunity for

			 a hearing, shall be disqualified from employing an alien student under this

			 section.

				604.Temporary

			 visas for graduating studentsNotwithstanding any other provision of law,

			 the Secretary of Homeland Security shall grant a temporary nonimmigrant visa to

			 an alien to permit the alien to remain in the United States while awaiting the

			 issuance of an employment based nonimmigrant visa if the alien—

				(1)graduated with honors from an established

			 college or university in the United States while admitted to the United States

			 pursuant to a visa issued under subparagraph (F), (J), or (M) of section

			 101(a)(15) of the Immigration and Nationality Act (8 U.S.C.

			 1101(a)(15));

				(2)has a bona fide offer of employment from an

			 employer who utilizes the Employment Management System described in section

			 218C of the Immigration and Nationality Act, as added by section 401;

			 and

				(3)submits to the

			 Secretary an application for such visa.

				605.Travel

			 authorizationNotwithstanding

			 any other provision of law, the Secretary of Homeland Security shall permit an

			 alien attending an established college or university in the United States to

			 travel outside of the United States if—

				(1)the alien is

			 admitted to the United States pursuant to a visa issued under subparagraph (F),

			 (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8

			 U.S.C. 1101(a)(15));

				(2)the purpose of such travel is to attend a

			 meeting, seminar, lecture, or similar event in a field related to the alien's

			 field of study; and

				(3)the alien submits to the Secretary a

			 request for authorization for such travel not later than 30 days prior to the

			 alien's proposed date of departure.

				606.Additional

			 employees and technologies

				(a)Increased

			 employeesDuring each of fiscal years 2007 through 2011, the

			 Secretary of Homeland Security shall, subject to the availability of

			 appropriations for such purpose, increase by not less than 100 the number of

			 Homeland Security personnel dedicated to processing applications for visas

			 applied for pursuant to subparagraph (F), (J), or (M) of section 101(a)(15) of

			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(15).

				(b)Improved

			 proceduresThe Secretary of Homeland Security shall improve

			 technology and automated procedures to enhance visa clearance procedures for

			 visas applied for pursuant to subparagraph (F), (J), or (M) of section

			 101(a)(15) of the Immigration and Nationality Act (8 U.S.C.

			 1101(a)(15)).

				(c)Authorization

			 of appropriationsThere are authorized to be appropriated during

			 each of fiscal years 2007 through 2011 such sums as may be necessary to carry

			 out this section.

				VIITravel

			 restrictions for temporary visitors

			701.Travel

			 restrictionsSection 214 of

			 the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the

			 end the following new subsection:

				

					(s)The Secretary of Homeland Security—

						(1)may not prohibit an nonimmigrant admitted

				under section 101(a)(15)(B) from traveling up to 100 miles from an

				international border of the United States; and

						(2)may permit such a nonimmigrant to travel

				further from such a

				border.

						.

			VIIITemporary

			 agricultural workers

			801.Sense of the Senate

			 on temporary agricultural workersIt is the sense of the Senate that

			 consideration of any comprehensive immigration reform during the 109th Congress

			 should include reform for immigration laws related to employment of

			 agricultural workers.

			

